I N THE COURT OF APPEALS

                                                                   FILED
                                                                   February 3, 1997

                                                                   Cecil Crowson, Jr.
                                                                   Appellate C ourt Clerk
J OHN T. MEADOR a nd wi f e ,                   )   ROANE CHANCERY
PELEA E. M EADOR,                               )   C. A. NO. 03A01- 9510- CH- 0036 2
                                                )
            Pl a i nt i f f s - Appe l l a nt s )
                                                )
                                                )
                                                )
                                                )
                                                )
vs .                                            )   HON. FRANK V. W LLI AM I I I
                                                                   I      S
                                                )   CHANCELLOR
                                                )
                                                )
                                                )
                                                )
                                                )
CHARLES E. J OHNSON a nd J AM          ES O. )      APPEAL DI SM SSED
                                                                I
CAM  PBELL,                                     )
                                                )
            De f e nda nt s - Appe l l e e s )
                                                )
                                                )
vs .                                            )
                                                )
                                                )
                                                )
M LLARD V. OAKLEY,
 I                                              )
                                                )
             Thi r d- Pa r t y De f e nda nt )



J AMES S. SM TH, J R. , Roc kwood, f or Appe l l a nt s .
            I


W LLI AM H. SKELTON a nd M CHAEL S. KELLEY, Ba s s Be r r y & Si ms , PLC,
 I                                    I
Kn o x v i l l e f or a ppe l l e e , M l l a r d V. Oa kl e y.
                                        i
                                                 O P I N I O N



                                                                                                    M M r a y, J .
                                                                                                     c ur



           Thi s c a s e or i gi na t e d i n t he t r i a l                    c our t   a s a bounda r y l i n e

di s put e .         Be f or e we e xa mi ne t he me r i t s of                       t h e i s s ue s r a i s e d o n

a pp e a l ,    howe ve r ,       i t i s ne c e s s a r y f or us t o a ddr e s s a pr e l i mi n a r y

i s s ue , i . e . , wa s a n ot i c e of a ppe a l t i me l y f i l e d.                       I f a not i c e of

a p p e a l wa s n ot t i me l y f i l e d, we ha ve no j ur i s di c t i on t o e nt e r t a i n

t hi s a p p e a l .        Se e Rul e 4, Te nne s s e e Rul e s of Appe l l a t e Pr oc e dur e .



           The a ppe l l e e , M l l a r d V.
                                i                        Oa kl e y,        move d t he c our t t o di s mi s s

t hi s a p p e a l      upon t he gr ounds t ha t                   t he not i c e of           a ppe a l     wa s n o t

t i me l y f i l e d a nd we ,           t he r e f or e ,     ha ve no j ur i s di c t i on t o he a r t h e

case.          Thi s c our t a c t e d upon t he mot i on by de f e r r i ng t he mot i on t o

t he p a ne l d e s i gna t e d t o h e a r t he c a s e a n d or de r e d t he r e s pe c t i v e

p a r t i e s t o b r i e f t hi s i s s ue a l ong wi t h ot he r i s s ue s r a i s e d.



           The hi s t or y of t hi s c a s e i s s ome wha t pe r pl e xi ng.                       The or i gi n a l

p l a i nt i f f s , J ohn T. M a dor a nd wi f e , Pe l e a E. M a dor ( pl a i nt i f f s )
                               e                                 e

f i l ed       an    o r i gi na l     a c t i on    s ome t i me          in     1988     a ga i ns t      t he   s a me

d e f e n d a nt s     as    in      t hi s    cas e,        Cha r l e s    E.      J ohns on     a nd      J a me s   O.

Ca mp b e l l ( de f e nda nt s ) .           The de f e nda nt s , i n t ha t c a s e f i l e d a t hi r d -

p a r t y a c t i on a ga i ns t M l l a r d V. Oa kl e y.
                                  i                                             The a c t i on a ppa r e nt l y wa s


                                                              2
i ns t i t ut e d a s a bounda r y l i ne di s put e , howe ve r , c ouns e l wa s a l l o we d

t o a me n d hi s c ompl a i nt      at    t he t r i a l    t o c onve r t     t he a c t i on t o a n

a c t i o n i n e j e c t me nt . The t r i a l c our t , a f t e r a t r i a l on t he me r i t s ,

f o u n d t ha t t he pl a i nt i f f s ha d f a i l e d t o d e r a i gn t he i r t i t l e t o a

c o mmon s our c e a nd he nc e , f a i l e d t o pr ove t he i r t i t l e a s r e qui r e d i n

a n e j e c t me nt    a c t i on.   Appa r e nt l y no a ppe a l        wa s       t a ke n f r om t h e

j u d g me n t of t he c our t i n t he f i r s t a c t i on.



        The p r e s e nt a c t i on wa s i ns t i t ut e d on J a nua r y 4, 1991, s e e ki n g ,

a mo n g o t he r t hi ngs , t he e s t a bl i s hme nt of a c ommon bounda r y be t we e n

t he l a n ds of t he pl a i nt i f f s a nd t he de f e nda nt s .           Aga i n, M l l a r d V.
                                                                                        i
                                                                                1
Oa kl e y wa s br ought i n a s a t hi r d- pa r t y de f e nda nt .                 Oa kl e y f i l e d a

mo t i on f or s umma r y j udgme nt ba s e d u p on t he gr ounds of c ol l a t e r a l

e s t oppe l   a nd t he s t a t ut e of l i mi t a t i ons .         Al l    de f e nda nt s j oi ne d

wi t h h i m i n t he mot i on.           Af t e r   c ons i de r a t i on of       t he mot i on f o r

s u mma r y j udgme nt , t he c our t e nt e r e d a j udgme nt on M r c h 16, 19 9 2 ,
                                                                    a

s u s t a i ni ng t he mot i on a nd di s mi s s i ng t he a c t i on.                 The j udgme n t

r e c i t e d t ha t   t he   " s umma r y j udgme nt        f i l e d by a l l      de f e nda nt s   is

s us t a i n e d upon t he gr ounds s e t f or t h i n s a i d mot i on. "               On t he s a me

d a t e , t he pl a i nt i f f s f i l e d a mot i on a s ki ng t he c our t f or f i ndi n g s
                                                         2
of   f act     a nd c onc l us i ons      of   l a w.        The   mot i on di d not           s pe c i f y


        1
       Millard V. Oakley was the vendor in the warranty deed by which defendants
claim title.
        2
       We are unable to ascertain from the record whether the judgment or motion was
filed first. The plaintiffs assert in their briefs, however, that the motion was
filed first.

                                                     3
wh e t h e r     t he a c t i on s ought       wa s    unde r      Rul e 52. 01 or          Rul e 52. 0 2 ,

Te nn e s s e e Rul e s of Ci vi l          Pr oc e dur e .        Upon c ons i de r a t i on o f       t ha t

mo t i o n , t he t r i a l c our t on De c e mbe r 3, 1992, or de r e d t he pa r t i e s t o

p r e s e nt     pr opos e d f i nd i n gs of f a c t          a nd c onc l us i ons of l a w wi t h i n

t h i r t y ( 30) da ys " a f t e r whi c h t i me t he c our t wi l l r e nde r f i ndi n g s

o f f a c t a nd c onc l us i ons of l a w. "           No f ur t he r a c t i on wa s t a ke n un t i l

Fe b r u a r y     17,    1 994,     at   whi c h     t i me     t he   pl a i nt i f f s   f i l ed   t he i r

p r o p o s e d f i ndi ng of f a c t a nd c onc l us i ons of l a w.



         Th e pl a i nt i f f s f i l e d t he i r not i c e of a ppe a l on J une 7, 19 9 5 ,

b e f o r e t he t r i a l c our t ha d a c t e d upon pr opos e d f i ndi ng of f a c t a n d

c o n c l u s i ons of l a w.        The c a s e i n due c our s e ma de i t s wa y t o t hi s

c our t .        The r e c or d a s f i l e d i n t hi s c our t r e f l e c t e d t ha t t he t r i a l

c o u r t h a d ma d e no di s pos i t i on of t he mot i on f or f i ndi ngs of f a c t

a nd c o n c l us i ons of l a w a nd r e ma nde d t he c a s e t o t he t r i a l c ou r t .

Af t e r r e ma nd, t he t r i a l c our t not e d t ha t " no f i ndi ngs of f a c t a r e

r e q u i r e d b e c a us e t he c a s e wa s not t r i e d on t he me r i t s but f i ndi n g s

a s t o p r oc e dur a l ma t t e r s a r e not pr ohi bi t e d a nd ma y be a ppr opr i a t e

i n t hi s c a s e t o e xpl a i n t he s t a t e of t he c a s e f or t he pur pos e o f

a pp e a l . "      The c our t t he r e a f t e r r e c i t e d a s hi s f i ndi ngs t he ge ne r a l

h i s t or y of t he c a s e l e a di ng up t o t he a ppe a l .              Hi s f i ndi ngs a r e n o t

i nc o n s i s t e nt    wi t h t he hi s t or y of        t he c a s e t ha t       we ha ve s e t       out

a bove .




                                                       4
       Fi r s t l y, we a gr e e wi t h t he c ha nc e l l or t ha t no f i ndi ngs of f a c t

a nd c o n c l us i ons of l a w a r e ne c e s s a r y a f t e r di s pos i t i on of a c a s e o n

mo t i on   f or   s umma r y   j udgme nt .         Re qui r e d   f i ndi ngs   of   f act   a nd

c o n c l u s i ons of l a w a r e l i mi t e d by Rul e 52. 01 t o " a c t i ons t r i e d u p o n

t he f a c t s wi t hout a j ur y . . . . "     Addi t i ona l l y, Rul e 52. 01 e xpr e s s l y

a n d u n e qui voc a l l y s t a t e s t ha t f i ndi ngs of f a c t a nd c onc l us i ons o f

l a w a r e unne c e s s a r y on Rul e 56 mot i ons ( s umma r y j udgme nt s ) .



       W f i nd i t i ns t r uc t i ve t o r e c i t e Rul e s 52. 01 a nd 52. 02 of t h e
        e

Ru l e s o f Ci vi l Pr oc e dur e ve r ba t i m:



                 52. 01 Fi ndi ngs Re qui r e d upon Re que s t . — I n al l
       a c t i ons t r i e d upon t he f ac t s wi t ho ut a j ur y , a nd upon
       r e que s t ma de by a ny pa r t y pr i or t o t he e nt r y of j udgme nt ,
       t he c our t s ha l l f i nd t he f a c t s s pe c i a l l y a nd s ha l l s t a t e
       s e pa r a t e l y i t s c onc l u s i ons of l a w t he r e on a nd di r e c t t he
       e nt r y of t he a ppr opr i a t e j udg me n t . The f i ndi ngs of a
       ma s t e r , t o t he e xt e nt t ha t t he c our t a dopt s t he m, s ha l l
       b e c ons i de r e d a s t he f i ndi ngs of t he c our t . I f a n opi ni on
       o r me mor a ndum of de c i s i on i s f i l e d, i t wi l l be s uf f i c i e nt
       i f t he f i ndi ngs o f f a c t a nd c onc l us i ons of l a w a ppe a r
       t h e r e i n. Fi ndi ngs of f ac t a nd c onc l us i ons o f l aw ar e
       unne c e s s ar y o n de c i s i ons of m i ons unde r Rul e 12 or 56
                                                     ot
       o r a ny ot he r mot i on e xc e pt a s pr ovi de d i n Rul e s 41. 02 a nd
       6 5 . 04( 6) .     ( Empha s i s a dde d) .


                52. 02 Am ndm nt . — Upon mot i on of a pa r t y ma de not
                           e      e
       l a t e r t ha n t hi r t y ( 30) da ys a f t e r e nt r y of j udgme nt t he
       c o ur t ma y a me nd i t s f i ndi ngs or ma ke a ddi t i ona l f i ndi ngs
       a nd ma y a me nd t he j udgme nt a c c or di ngl y. The mot i on ma y be
       ma de wi t h a mot i on f or a ne w t r i a l pur s ua nt t o Rul e 59.
       W n f i ndi ngs of f a c t a r e ma de i n a c t i ons t r i e d by t he
         he
       c o ur t wi t hout a j ur y, t he que s t i on of t he s uf f i c i e nc y of
       t he e vi de nc e t o s uppor t t he f i ndi ngs ma y be r a i s e d on
       a ppe a l whe t he r or not t he pa r t y r a i s i ng t he que s t i on ha s


                                                 5
         ma de i n t he t r i a l c ou r t a n obj e c t i on t o s uc h f i ndi ngs or
         h a s ma de a mot i on t o a me nd t he m or a mot i on f or j udgme nt .



         Up on c ons i de r a t i o n ,       we      ar e    of   t he      opi ni on t ha t              t he   a bo v e

r ul e s , b y t he i r e xpr e s s t e r ms , e xc l ude mot i ons f or s umma r y j udgme n t

f r om t he i r        a ppl i c a t i on.      Cl e a r l y,      Ru l e     52. 01          r el at es     onl y     to

" a c t i o n s t r i e d upon t he f a c t s wi t hout a j ur y. "                     Fur t he r Rul e 52 . 0 1

a p p l i e s onl y t o c a s e s whe r e a f i na l j udgme nt ha s not be e n e nt e r e d

a f t e r a t r i a l on t he me r i t s .            Rul e 52. 02, on t he ot he r ha nd a l l o ws

a p a r t y t o f i l e a mot i on a s ki ng t he c our t                          t o a l t e r or a me nd i t s

f i ndi ngs      or      ma de     a ddi t i o na l     f i ndi ngs         a nd     a me nd       t he      j udgme n t

a c c o r d i ngl y.      Rul e s 52. 01 a nd 52. 02 mus t be r e a d i n pa r i ma t e r i a .

I n s o d oi ng,         t he onl y r a t i ona l c onc l us i on t h a t c a n be r e a c he d i s

t ha t   t h e j udgme nt          me nt i on e d i n Rul e 52. 02 r e f e r s t o a j udgme n t

e nt e r e d a f t e r     a n " a c t i on ha s be e n t r i e d upon t h e f a c t s . "                         W en
                                                                                                                    h

r u l i n g upon a mot i on f or s umma r y j udgme nt , t he c our t doe s not t r y

a c a s e upon i t s f a c t s b u t s i mpl y ma ke s a j udgme nt a s a ma t t e r o f

l a w a s t o whe t he r t he r e a r e di s put e d ma t e r i a l f a c t s a nd whe t he r t he

mo v a n t i s e nt i t l e d t o j udgme nt a s a ma t t e r of l a w.



         W i l e we do not f i nd a ny r e por t e d a ut hor i t y i n t hi s j ur i s d i c -
          h

t i on s u p por t i ng t he i n a pp l i c a bi l i t y of Rul e s 52. 01 a nd 52. 02 t o

s u mma r y j udgme nt s ,          we   do f i nd s uppor t                f or     t hi s     pr opos i t i o n i n

Pi n s o n v . Smi t h,          a n unr e por t e d opi ni on f r om t hi s c our t ,                      f i l ed i n

J a c k s o n , Fe br ua r y 27, 1996:                I n Pi ns on, i t wa s s t a t e d:

                                                          6
               W not e a t t hi s j unc t ur e t ha t j udgme nt wa s e nt e r e d
                 e
          p u r s ua n t t o RULE 56, whi c h r e l i e ve d t he t r i a l j udge of
          t he ne c e s s i t y of f i ndi ng t he f a c t s or ma ki ng c onc l us i ons
          o f l a w. RULE 52. 01, TENN. R. CI V. PRO. Eve n s o, f i ndi ngs
          o f f a c t a r e not a ppr o pr i a t e unde r RULE 56 be c a us e t he r e
          i s no pr e s umpt i on of c or r e c t ne s s of s umma r y j udg me nt s
          s i nc e t he y i nvol v e q ue s t i ons of l a w onl y.         ( Empha s i s
          our s ) .


          Rul e 5 2( a ) , Fe de r a l Rul e s of Ci vi l Pr oc e dur e whi c h i s s i mi l a r

t o o u r s ha s be e n i nt e r pr e t e d t o e xc l ude s umma r y j udgme nt s f r om i t s

a p p l i c a t i on.      I n Dr e dge Cor por a t i on v. Pe nny, 338 F.2d 456 ( 196 4 ) ,

t he      c our t     o bs e r ve d t ha t      t he r e    wa s     no f a c t - f i ndi ng f unc t i on i n

c o n j u n c t i on wi t h t he e nt r y of a s umma r y j udgme nt a nd t ha t s umma r y

j u d g me n t s a r e e xpr e s s l y e x c l ude d f r om t he a ppl i c a t i on of t he r ul e .

Se e a l s o Fl or ha m Pa r k Che vr on, I nc . , v. Che vr on U. S. A. , I nc . , 6 8 0

F. Su p p 159 ( D. N. J . 1988) a nd t he c a s e s c i t e d t he r e i n.



          W i l e we f i nd t he a bo ve c onc l us i ons t o be di s pos i t i ve of t h i s
           h

i s s ue ,    we wi l l         f r om a n a bunda nc e of             c a ut i on a ddr e s s t he ma t t e r

f ur t h e r .       As s umi ng,      a r gue ndo,     t ha t t he r ul e s do i n f a c t a ppl y t o

s u mma r y       j udgme nt s        (a   c onc e pt      whi c h    we   r ej ect ) ,    it   t he n   is    of

e x t r e me i mpor t a nc e i n t hi s c a s e a s t o whe t he r t he mot i on f i l e d b y

t he p l a i nt i f f s         f al l s   wi t h i n t he pur vi e w of          Rul e 52. 01 or           Ru l e

5 2 . 0 2 . Si mpl y s t a t e d, a mot i on f i l e d pur s ua nt t o Rul e 52. 02 t o l l s

t he r u n n i ng of t he t i me f or t he f i l i ng of a not i c e of a ppe a l .                         Rul e

5 2 . 0 1 d oe s not .            Se e Rul e 59. 02,            Te nne s s e e Rul e s of Ci vi l Pr o c e -

dur e .          Fur t he r ,    if    Rul e 52. 02 i s i na ppl i c a bl e ,             no ot he r     mot i o n


                                                            7
a p p e a r s of r e c or d whi c h wo ul d t ol l t he t i me f or t he f i l i ng of t h e

n o t i c e o f a ppe a l a nd t he n ot i c e of a ppe a l i n t hi s c a s e i s unt i me l y

a n d , we , t he r e f or e ha ve no j ur i s di c t i on t o c ons i de r t he a ppe a l .



         The mot i on whi c h wa s f i l e d by t he pl a i nt i f f di d not de s i gn a t e

wh e t h e r i t wa s f i l e d pur s ua nt t o Rul e 52. 01 or Rul e 52. 02.                   I n a ny

e ve nt , i t i s we l l - s e t t l e d l a w t ha t on mot i ons , t h e c our t wi l l " l oo k

t o s u b s t a nc e r a t he r   t ha n f or m. "    Be mi s   Co. ,     I nc .   v.    Hi ne s ,   585

S. W 2 d 5 74, 576 ( Te nn. 1979) . The mot i on unde r e xa mi na t i on he r e i s
    .

ve r y   c o nc i s e .   The     body   of    t he    mot i on   is      c opi e d     ve r ba t i m a s

f o l l ows :



                   Come now t he pl a i nt i f f s , t hr ough c ouns e l ,                  a nd
         r e s p e c t f ul l y move t he c our t f or f i ndi ngs of f a c t                a nd
         c o nc l us i ons of l a w i n t hi s c a us e .



         I t s e e ms c r ys t a l c l e a r t ha t t he s ubs t a nc e of t he mot i on br i n g s

i t e n t i r e l y wi t hi n t he pur vi e w of Rul e 52. 01,             Te nne s s e e Rul e s o f

Ci vi l Pr oc e dur e .     I t i s e qua l l y c l e a r t ha t t he mot i on doe s not s e e k

a ny r e l i e f a va i l a bl e unde r Rul e 52. 02.       The r e f or e , we mus t c onc l u d e

t h a t Ru l e 52. 02 ha s no a ppl i c a t i on.



         The j udgme nt of t he c our t wa s e nt e r e d on M r c h 16, 1992.
                                                              a                                      Th e

n o t i c e of a ppe a l wa s f i l e d on J une 7, 1995.               Si nc e r ul e 52. 01 d o e s

n o t t ol l t he r unni ng of t he t i me f or f i l i ng a not i c e of a ppe a l , t h e


                                                 8
n o t i c e i n t hi s c a s e wa s u n t i me l y f i l e d a nd we ha ve a nd ha ve ha d n o

j ur i s d i c t i on of t h e c a s e .     W c a ndi dl y c onc e de t ha t our or de r o f
                                              e

Au g u s t   15,   1996,     ma y ha ve a dde d t o t he p e r p l e x i n g s t a t e o f t hi s

case.        Si n c e ,   howe ve r ,   at   t he t i me we i s s ue d t he or de r ,     a l be i t

u n b e k n o wn t o us , we ha d no j ur i s di c t i on, t he or de r mus t be he l d f o r

na ught .      I t i s we l l - s e t t l e d t ha t , whe n t he c our t ha s no j ur i s d i c -

t i on o f t he s ubj e c t - ma t t e r , i t c a nnot be c onf e r r e d e i t he r by wa i v e r

o r c o n s e nt , a nd a l l of i t s or de r s a nd de c r e e s a r e a nul l i t y.        Se e

Co u n t y of She l by v.         Ci t y o f M mphi s ,
                                              e              363 S. W 2d 291 ( Te n n .
                                                                     .                      19 6 3 )

a n d o t h e r a ut hor i t i e s c i t e d t he r e i n.



         W hol d t ha t t he not i c e of a ppe a l i n t hi s c a s e wa s not t i me l y
          e

f i l e d a n d t hi s a ppe a l mus t be d i s mi s s e d.        Cos t s i nc i de nt t o t hi s

a pp e a l a r e a s s e s s e d t o t he a ppe l l a nt .



                                                  _______________________________ _
                                                  Don T. M M r a y, J .
                                                          c ur



CONCUR:


_ _ _ _ _ _ _ ________________________
Ch a r l e s D. Sus a no, J r . , J udge


_ _ _ _ _ _ _ ________________________
W l l i a m H. I nma n, Se ni or J udge
  i




                                                    9
                                   I N THE COURT OF APPEALS




J OHN T. MEADOR a nd wi f e ,                   )         ROANE CHANCERY
PELEA E. M EADOR,                               )         C. A. NO. 03A01- 9510- CH- 0036 2
                                                )
            Pl a i nt i f f s - Appe l l a nt s )
                                                )
                                                )
                                                )
                                                )
                                                )
vs .                                            )         HON. FRANK V. W LLI AM I I I
                                                                         I      S
                                                )         CHANCELLOR
                                                )
                                                )
                                                )
                                                )
                                                )
CHARLES E. J OHNSON a nd J AM          ES O. )            APPEAL DI SM SSED
                                                                      I
CAM  PBELL,                                     )
                                                )
            De f e nda nt s - Appe l l e e s )
                                                )
                                                )
vs .                                            )
                                                )
                                                )
                                                )
M LLARD V. OAKLEY,
 I                                              )
                                                )
             Thi r d- Pa r t y De f e nda nt )



                                                ORDER


       Thi s    a ppe a l     c a me on t o b e h e a r d upon t he r e c or d f r om t h e

Ch a nc e r y Cou r t   of Roa ne Count y,              br i e f s a nd a r gume nt   of c ouns e l .

Up o n c o ns i de r a t i on t he r e of ,    t hi s     Cour t   is   of   opi n i o n t ha t   t he

n o t i c e of a ppe a l      i n t hi s c a s e wa s u nt i me l y f i l e d a nd t he a pp e a l

mu s t b e di s mi s s e d.
Co s t s i nc i de nt t o t hi s a ppe a l a r e a s s e s s e d t o t he a ppe l l a nt .



                                             PER CURI AM




                                        11